OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
                OFFICIAL BUSINES?                     ~-                   jf**"**
                STATE OF TEXAS'
               PENALTY FOR''
                                                                         02 1M
               TOVATE USE.             •'                                0004279596   JAN27 2015
 1/26/2015                       ;          ,. ,                    SE MAILED FROM ZIPCODF Tfi701
 Eikelboom, Stephen Farrell          Tr. Ct. No. 94-106-K277A                           WR-81,534-01
 On this day, the supplemental clerk's record, in response to the order issued by this
 Court, hasjje€rt'rec§ftec[ and presented to the Court.
                                                                                   Abel Acosta, Clerk

                                STEPHEN FARRELL EIKELBOOM
          NO LONGERAT 300 10THST, UNIT 4
                                 /ILSON COUNTY JAIL


          JHISFACILITY, 'P.O.-BOX 7
                         FLORESVILLE, TX 78114



N3B   78U4                      ,#jfiff. r, imiiin'i#'i•11*fii-1*n*•i•»•• •i••11'-1"-hi-f11*iii